DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In the Non-Final Rejection mailed 07/28/2022, a box indicating drawing objections was mistakenly checked. No objections to the drawings appeared in said Non-Final Rejection. The Examiner apologizes for any ambiguity caused by the mistakenly-checked box.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 20150234540 A1) in view of Pemberton-Pigott (US 20120068971 A1).
See statement of rejection mailed 07/28/2022.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
See reasons for indicating allowable subject matter stated 07/28/2022.
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. 
Applicant alleges that the prior art relied upon fails to disclose the limitation “the first optical sensor outputting a driving signal when dimming the plurality of light- emitting elements adjacent to the first optical sensor” (Applicant’s emphasis). The Examiner has considered this allegation thoroughly and notes the following.
Sasaki’s method involves some features depicted in Sasaki’s Fig. 5. 
In a state depicted at the top of Fig. 5, all backlights of a display are shown as “dimmed”, i.e., not emitting light at maximum brightness. In this state, no backlight emits high brightness.
In a state depicted at the bottom of Fig. 5, some backlights are shown as undimmed, i.e., emitting light with high brightness. In this state, the only undimmed backlights are located within a “film viewer region”. Backlights outside the “film viewer region” remain dimmed, i.e., emit light with low brightness.
The following two paragraphs describe what happens between these two states.
Prior to the completion of film viewer region detection, a backlight control unit does not know which backlights it will ultimately undim. Undimming of backlights within a “film viewer region” cannot possibly occur until after the film viewer region detection has been completed. Furthermore, Sasaki’s device is intended for use “in a dark environment … like the room for radiograph interpretation” [0007]. Radiologists rely on night vision to view images on film in order to accurately diagnose illnesses and injuries. Bright lights, such as undimmed pixels unblocked by an X-ray film, would cause “glare or otherwise affecting the viewer, whereby an erroneous diagnosis is caused or interpretation efficiency is lowered” [0004]. For these reasons, the film viewer region detection process must occur while all backlights of the display remain “dimmed”. The still-dimmed backlights include each and every backlight adjacent to each and every optical sensor, including any individual optical sensor which may be arbitrarily singled out to be named “first”.
While Sasaki’s film viewer region detection process is occurring, each and every optical sensor of Sasaki’s device outputs a “value”. Sasaki’s “value” is construed as a “driving signal” output by an optical sensor. Sasaki’s “value” is a signal output by an optical sensor prior to undimming of any backlights, just as Applicant’s “driving signal” is a signal output by an optical sensor prior to undimming of any backlights. 
It is noted by the Examiner that the word “driving” within Applicant’s claim limitation “driving signal” is nominal and carries no functional weight. Applicant’s “driving signal” is merely a signal output by an optical sensor. Moreover, in Applicant’s specification, no part of the disclosed device is described in writing as being driven by said signal.
Sasaki’s “value” is high within the film viewer region (where the positioned film reflects light to sensors covered by the film) and low outside the film viewer region (where no film is positioned and light is not reflected to non-covered sensors). As described in Sasaki [0051] “The film-region determination unit 107 identifies a region where a film is placed on the screen of the display unit 104, on the basis of the acquired each sensor value, and notifies the identified regions to the control unit 103.” No backlight is undimmed until after the control unit receives notification about which region is ready to be undimmed.
Clearly, the Examiner’s reliance on Sasaki to teach the limitation “the first optical sensor outputting a driving signal when dimming the plurality of light-emitting elements adjacent to the first optical sensor” is correct. Applicant’s use of different words to describe a prior art method step does not give rise to patentability of a method with the already-known step.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julie Anne Watko whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 9:30AM-5PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
12/12/2022